        Case 3:21-cv-00164-CWR-LGI Document 6 Filed 03/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

SURINDER SINGH                                                                           PLAINTIFF

V.                                                           CAUSE NO. 3:21-CV-164-CWR-LGI

B4B TRUCK, INC. also known as A One                                                   DEFENDANTS
Transport; POONI SINGH

                                               ORDER

        Before the Court is the plaintiff’s motion to remand. Docket No. 4. On review, the motion

will be denied.

        This is a personal injury case arising from a car accident. The plaintiff commenced suit in

state court. It is undisputed that the plaintiff’s original state-court complaint did not render this

case removable. See id. at 3. At that time, the amount in controversy was unspecified.

        The plaintiff contends that the case first became removable on September 30, 2020, when

plaintiff’s counsel told defendants’ counsel that his client would need a two level cervical fusion

surgery. The plaintiff argues that the case became removable again on November 23, 2020, when

plaintiff’s counsel produced medical notes recommending the same surgery.

        The defendants did not remove the case at either of those times. Instead, they propounded

requests for admissions asking the plaintiff to clarify the amount in controversy. When those

responses indicated that the amount in controversy exceeded $75,000, the defendants timely

removed the case to this Court. The present motion followed.

        The question is whether the recommendation of a two level cervical fusion surgery is

“unequivocally clear and certain” evidence that the amount in controversy exceeds $75,000.

Bosky v. Kroger Texas, LP, 288 F.3d 208, 211 (5th Cir. 2002). The Court finds such a

recommendation neither clear nor certain evidence of the amount in controversy. A defense
          Case 3:21-cv-00164-CWR-LGI Document 6 Filed 03/17/21 Page 2 of 2




attorney reviewing counsel’s email and medical records would need to guess that the surgery

would cost more than $75,000. But that guess is not enough to meet the evidentiary standard.

          Instead, defense counsel followed the better practice of seeking evidence about the

amount in controversy—awaiting another paper or pleading that would satisfy the jurisdictional

requirement. See, e.g., Powell v. Target Corp., No. 3:16-CV-127-CWR-LRA, 2016 WL 4573974,

at *3-4 (S.D. Miss. Sept. 1, 2016) (response to interrogatory met other paper requirement);

Grayson v. Moncla Well Serv., Inc., 844 F. Supp. 2d 789, 793 (S.D. Miss. 2011) (settlement

demand met other paper requirement); Ellis v. Piccadilly Restaurants, LLC, No. 3:11-CV-394-

CWR-FKB, 2011 WL 8198686, at *3 (S.D. Miss. Sept. 26, 2011) (notice of default judgment

met other paper requirement). The defendants will not be penalized for that sound course of

action.

          For these reasons, the motion is denied.

          SO ORDERED, this the 17th day of March, 2021.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE




                                                     2
